*811OPINION AND ORDER
HARBISON, Justice.
This case is before the Court upon a petition for writs of certiorari and superse-deas filed on behalf of the Disciplinary Board of the Supreme Court of Tennessee, created under Rule 42 of the rules of this Court, and a like petition filed on behalf of Louis Farrell, Jr., an intervening petitioner in a cause pending in this Court styled In Re: Petition of the Tennessee Bar Association.
On April 23, 1976 the captioned action was instituted in the Chancery Court at Nashville on behalf of certain relators named therein, purporting to be in the nature of a quo warranto action, in which the members of this Court together with the members of the Disciplinary Board were named as defendants. The sole purpose of the suit was to challenge the authority of this Court to create the Disciplinary Board pursuant to Rule 42. This Rule was issued on December 18, 1975, with an accompanying opinion in the cause styled Petition of Tennessee Bar Association, 532 S.W.2d 224 (Tenn.1975).
For the reasons stated in the opinions of this Court issued in the case of Petition of Tennessee Bar Association, Tenn., 539 S.W.2d 805, released simultaneously herewith, we hold that any challenge to the constitutional authority of this Court to promulgate the Rule and to create the Disciplinary Board must be made in a proper petition filed in this Court, and may not be maintained in the trial courts of the state, in an action quo warranto or otherwise.
Of course, if the Disciplinary Board or any of its members or employees are guilty of any misconduct in office, they are subject to suit in the courts in the regular way. The present action, however, merely purports to question the authority of this Court to promulgate Rule 42 and to create the Board pursuant thereto.
Accordingly, for the reasons stated in the various opinions filed in the Barger case, supra, the petitions for certiorari and supersedeas are granted. All further proceedings in the captioned matter in the Chancery Court at Nashville will be and they hereby are enjoined, and the cause will be and it hereby is transferred to this Court and consolidated with In re: Petition of the Tennessee Bar Association, which originated and is still pending here.
Any of the relators or their counsel desiring to challenge the authority of this Court to issue the Rule or to create the Disciplinary Board may do so by proper petition filed in this Court in said cause, and may, of course, have a right of appeal to the Supreme Court of the United States if they deem any issue appropriate for review there is presented.
COOPER, C. J., and FONES, BROCK and HENRY, JJ., concur.